Citation Nr: 0004520	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  95-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for arthritis of the 
low back.

2.  Entitlement to service connection for a respiratory 
disability on a direct basis, to include emphysema and 
chronic obstructive pulmonary disease with pulmonary 
fibrosis.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder.

5.  Entitlement to service connection for psychiatric 
symptoms as a chronic disability resulting from an 
undiagnosed illness.  

6.  Entitlement to service connection for arthritis of the 
right knee, to include the issue of whether an adequate 
substantive appeal was timely filed with regard to a May 1994 
rating decision.

7.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness, to 
include the issue of whether an adequate substantive appeal 
was timely filed with regard to a June 1994 rating decision.

8.  Entitlement to service connection for sleepy spells as a 
chronic disability resulting from an undiagnosed illness, to 
include the issue of whether an adequate substantive appeal 
was timely filed with regard to a June 1994 rating decision.

9.  Entitlement to service connection for excessive sweating 
with exercise as a chronic disability resulting from an 
undiagnosed illness, to include the issue of whether an 
adequate substantive appeal was timely filed with regard to a 
June 1994 rating decision.

10.  Entitlement to service connection for respiratory 
symptoms as a chronic disability resulting from an 
undiagnosed illness, to include the issue of whether a timely 
substantive appeal was filed with regard to a June 1994 
rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1990 to 
June 1991. 

The issues on appeal arise from rating actions of the 
regional office which denied the benefit sought.  The veteran 
testified before a local hearing officer in November 1995.  
The claims file was permanently transferred to the RO in 
Winston-Salem, North Carolina, in November 1997. 

The Board of Veterans' Appeals (Board) notes that on a 
written statement dated in November 1995, the veteran 
withdrew his claims concerning service connection claim for 
arthritis of the right middle finger and for a prostate 
condition.  Therefore, the Board will not consider these 
issues at this time.

The issues of service connection for arthritis of the right 
knee, fatigue as a chronic disability resulting from an 
undiagnosed illness, sleepy spells as a chronic disability 
resulting from an undiagnosed illness, excessive sweating 
with exercise as a chronic disability resulting from an 
undiagnosed illness, and respiratory symptoms as a chronic 
disability resulting from an undiagnosed illness are the 
subject of a Remand decision below


FINDINGS OF FACT

1.  The veteran's allegation that he currently has arthritis 
of the low back which is related to service is plausible, and 
the VA has complied with the duty to assist in developing the 
evidence.  

2.  Arthritis of the low back was diagnosed within one year 
postservice, and the veteran experienced back pain at that 
time.

3.  The veteran's allegation that he has a respiratory 
disability, to include emphysema and chronic obstructive 
pulmonary disease with pulmonary fibrosis, that is related to 
service is not supported by medical evidence that would 
render the claim for service connection for that disability 
plausible under the law.

4.  The veteran's claim concerning service connection for 
PTSD is well grounded; all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

5.  The veteran does not have PTSD related to stressors in 
service.

6.  There is no medical evidence linking the veteran's 
psychiatric disability other than PTSD to his military 
service, to a service-connected disability, or to any post-
service psychiatric symptoms; the claim concerning service 
connection thereof is not plausible.

7.  The appellant had active military service in the 
Southwest Asia theater of operations during the Gulf War; the 
veteran's allegation that he currently has psychiatric 
symptoms which are related to an undiagnosed illness is not 
supported by any medical evidence that would render the claim 
plausible.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well grounded 
claim concerning service connection for arthritis of the low 
back.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Arthritis of the low back was incurred in service on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

3.  The veteran has failed to state a well-grounded claim 
concerning service connection for respiratory disability on a 
direct basis, to include emphysema and chronic obstructive 
pulmonary disease with pulmonary fibrosis.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran has submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
PTSD.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran does not have PTSD which was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303, 3.304(f) (1999).

6.  The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for a 
psychiatric disability other than PTSD.  38 U.S.C.A. § 
5107(a) (West 1991).

7.  The claim of entitlement to service connection for 
psychiatric symptoms as a chronic disability resulting from 
an undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records associated with the claims file 
reflect, in pertinent part, that prior to a National Guard 
enlistment examination in February 1982, the veteran denied 
any history of swollen or painful joints, asthma, shortness 
of breath, pain or pressure in chest, or chronic cough.  The 
veteran did report having recurrent back pain and indicated 
that he had previously undergone surgery for a ruptured disc.  
Upon examination, the veteran's lung, chest, spine, and 
"other musculoskeletal" were normal, although a surgical 
scar on the back was noted. 

Prior to a periodic National Guard examination in February 
1986, the veteran denied any history of swollen or painful 
joints, asthma, shortness of breath, pain or pressure in 
chest, or chronic cough.  The veteran did report having 
recurrent back pain, and indicated that he had undergone a 
diskectomy in 1978, followed by a complete recovery.  The 
veteran denied having had back pain in the prior six years.  
Upon examination, it was noted that the veteran's lungs, 
chest, spine, and "other musculoskeletal" were normal, 
although a midline low back scar at L2-L5 was observed. 

Prior to a periodic National Guard examination in February 
1990, the veteran denied any history of swollen or painful 
joints, asthma, shortness of breath, pain or pressure in 
chest, or chronic cough.  The veteran did report having 
recurrent back pain.  Upon examination, it was noted that the 
veteran's lungs, chest, spine, and "other musculoskeletal" 
were normal, although the midline low back scar at L2-L5 was 
again observed. 

Prior to a redeployment examination in April 1991, the 
veteran reported a history of swollen or painful joints and 
recurrent back pain.  The veteran specifically reported that 
he had undergone an operation for ruptured disc in 1978.  The 
veteran denied any history of asthma, shortness of breath, 
pain or pressure in chest, or chronic cough.  Upon his April 
1991 examination, the veteran's lung, chest, spine, and 
"other musculoskeletal" were found to be normal.  On a 
"Southwest Asia Demobilization/Redeployment Medical 
Evaluation" form dated in April 1991, the veteran reported, 
in part, having had a cough or sinus infection.  

The service medical records do not reflect any history, 
complaints, or findings of psychiatric symptoms.  On the 
April 1991 "Southwest Asia Demobilization/ Redeployment 
Medical Evaluation" form, the veteran denied having had any 
nightmares, trouble sleeping, or any recurring thoughts about 
his experiences during Desert Shield and Desert Storm.  

The veteran's DD Form 214 reflects that his MOS was 
"Armament/Fire Control Maintenance Supervisor" and 
"Administrative Specialist."  It also reflects that he 
served in the Southwest Asia theater of operations from 
September 1990 to May 1991.     

The veteran underwent a joint examination for VA purposes in 
March 1992, in conjunction with claims for service connection 
not currently on appeal.  At the time of this examination, 
the veteran's complaints focused on his left knee, and he did 
not make reference to any back or psychiatric symptoms.  An 
X-ray of the veteran's lumbar spine revealed normal 
curvature, with degenerative joint and disc disease at the 
lumbosacral junction.  No acute pathology was noted.

In October 1993, the veteran filed a written statement and 
indicated that he was seeking service connection for, in 
pertinent part, arthritis of the lower back, emphysema, 
depression (mood changes), and "nerves."  He attached to 
his written statement a report of an examination conducted in 
October 1993.  On this report, it was noted that the 
veteran's lumbar spine had flexion to 95 degrees, extension 
to 30 degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  The veteran was alert 
and oriented times three.  There was no cognitive, affective, 
or perceptual disorder apparent.

The veteran underwent a non-tuberculosis diseases and 
injuries examination for VA purposes in January 1994.  It was 
noted that the veteran had been in the Persian Gulf and was 
exposed to oil well fires and smoke in March 1991 while he 
was in Kuwait.  This was for a period of approximately two 
months.  During this time, the veteran experienced dyspnea on 
exertion and had had no improvement since then.  In October 
1993, he had experienced an influenza infection, which 
triggered paroxysmal unproductive coughing.  This had 
persisted through the present and was associated with 
dyspnea.  The veteran's subjective complaints were that he 
had, in part, dyspnea on exertion.

Upon examination, the veteran's chest was clear to percussion 
and auscultation.  The examiner noted that structural changes 
to the lung included increased interstitial changes of the 
lower lung fields, with no infiltrates or hyperlucency.  
Pulmonary function tests revealed a mild restrictive pattern 
and presently active disease.  A chest X-ray revealed diffuse 
pulmonary interstitial changes.  The veteran was diagnosed as 
having, in part, pulmonary fibrosis (chronic obstructive 
pulmonary disease). 

The veteran also underwent a joints examination for VA 
purposes in January 1994.  The veteran did not report any 
subjective complaints relating to his back.  Upon 
examination, the lumbar spine flexed to 95 degrees and 
extended to 30 degrees.  Lateral flexion was to 30 degrees 
bilaterally, as was bilateral rotation.  It was noted that an 
X-ray apparently conducted in August 1992 had revealed 
degenerative joint disease with degenerative disk disease of 
L5, S1 level.  The veteran was diagnosed as having, in 
pertinent part, mechanical low back syndrome with 
degenerative joint disease and degenerative disk disease of 
L5, S1.

The veteran also underwent a mental disorders examination for 
VA purposes in January 1994.  It was noted that the claims 
file was available for the examiner's review, and that there 
was no record of psychiatric treatment.  The veteran reported 
that he lived by himself in an apartment above a junk store 
that he owned.  The veteran went on active duty in August 
1990 and served with the 176th Maintenance Battalion.  He 
went overseas in September 1990, to Saudi Arabia and Kuwait.  
During the air battle, he was stationed with a convoy supply 
depot, and was on the coastal highway 75 miles south of 
Kuwait.  During the land war, he was sent to Log Base 
Bastonne, 75 miles west of the convoy support center.  He 
carried computer tapes to the front.  The veteran denied any 
psychiatric hospitalizations or other such treatment, and 
denied any suicide attempts or homicidal thoughts.  He did 
not feel that he had any psychiatric problems.  The examiner 
noted on the report that the veteran had no history of any 
psychiatric problems, and that he had no subjective symptoms 
or objective findings compatible with any psychiatric 
disorder.  The examiner concluded that the veteran had no 
Axis I diagnosis. 

By a May 1994 rating decision, the RO, in pertinent part, 
denied service connection for arthritis of the lower back and 
for emphysema. 

In June 1994, the veteran filed a notice of disagreement.  He 
asserted that he had injured his back in March 1992 while on 
active duty with the National Guard, and felt that the 
resulting arthritis in his spine was the direct result of 
this accident.  The veteran also asserted that his emphysema 
had been caused by exposure to hydrogen sulfide for almost 
two months in 1991 due to the oil well fires in Kuwait.  

The veteran attached to his notice of disagreement a medical 
record dated in March 1992, in which it was noted that the 
veteran had injured his back while cranking a generator rope 
at a National Guard Armory during a drill.  The veteran 
sought treatment after complaining of increasingly severe 
lower back pain with reduced range of motion.  Upon 
examination, the back revealed tenderness and tightness in 
the paravertebral musculature of the lumbosacral region.  
Straight leg raises were negative.  Deep tendon responses 
were +2 in the lower extremities.  There were no sensory or 
bowel/bladder changes.  Heel to toe walk was normal.  An X-
ray of the lumbar spine revealed no acute fracture or 
dislocation.  There was degenerative disc disease of L5, S1, 
and mild anterior osteophyte formation throughout the lumbar 
levels.  No other abnormalities were noted.  

The veteran also attached a March 1991 Army memorandum to his 
notice of disagreement.  On this document, Lieutenant Hu L. 
Blazer noted that the veteran, among others, had been exposed 
to hydrogen sulfide since March 1, 1991, while working with 
"Task Force Freedom" in Kuwait.  It was further noted that 
this toxic air pollution was caused by the more than 500 
burning oil wells that were blown up by Iraqi troops. 

In a written statement associated with the claims file in May 
1995, the veteran asserted, in pertinent part, that prior to 
his service in the Gulf War, he had never had any coughing or 
problems with breathing.  The veteran asserted that he had 
been exposed to paint fumes, chemicals, fuel, and smoke from 
oil well fires.  He also described having seen dead human 
bodies, as well as the dead body of a horse.  He saw shells 
and bomb craters in the landscape.  While scouting convoy 
routes and work sites, unexploded bomb, and dead bodies were 
the biggest problem. 

By a June 1995 rating decision, the RO, in pertinent part, 
continued to deny service connection for lower back 
degenerative disease with pain and surgery residuals.  By the 
same rating decision, the RO denied service connection for 
chronic obstructive pulmonary disease, in part on a direct 
basis, and for nervous trouble with depression and mood 
swings, as due to an undiagnosed illness.
 
In September 1995, medical records from the VA Medical Center 
(VAMC) in Mountain Home, Tennessee, were associated with the 
claims file.  These records include, in pertinent part, 
documentation relating to the examination the veteran had 
undergone in October 1993 (this is in addition to the 
documentation submitted with the veteran's claim in October 
1993).  These records reflect that following the October 1993 
examination, the impressions included chronic obstructive 
pulmonary disease and low back syndrome - osteoarthritis. 

These VAMC records also reflect that in October 1994, the 
veteran sought outpatient treatment and reported, in part, 
having a back condition which was injured on active duty.  
The veteran was advised to file an appeal.  In January 1995, 
it was noted that the veteran had received a flu shot in 
October and had subsequently been diagnosed as having 
bronchitis (although his symptoms had improved).  In February 
1995, the veteran sought outpatient treatment for flu-like 
symptoms (generalized weakness, soreness, chills, coughing, 
sneezing, and blurry vision).  It was noted that these 
symptoms began in February 1995.  Following an examination, 
the diagnostic impression was bronchitis.  In March 1995, the 
veteran sought outpatient treatment for cough.  Following an 
examination, the diagnostic impression was upper respiratory 
infection.  In May 1995, the veteran sought outpatient 
treatment for, in part, a two to three month history of 
bronchitis.  However, at the time of the examination, the 
veteran had no cough or breathing problems.  His lungs were 
clear to auscultation.  These records reflect that the 
veteran sought treatment for, in part, psychological symptoms 
in June and July of 1995. 

The veteran testified before a local hearing officer in 
November 1995.  The veteran's representative first stated 
that the fifteen years prior to his injury in the Gulf War, 
the veteran had undergone lumbar surgery.  He was deemed fit 
for duty and the veteran actually did not have any 
significant complaints until November 1991.  This was 
approximately five months after he got off of active duty.  
While training with the National Guard a few years after his 
March 1992 VA examination, the veteran reinjured his back 
during a drill.  This was when he was trying to move a 
generator during an overnight drill.  That night he could not 
lay down and go to sleep.  It continued to bother him the 
next day, and he subsequently went to an emergency room.  The 
veteran stated that his back symptoms continued.  

The veteran testified that in the Gulf War, the units were 
understaffed and were constantly moving.  These moves 
involved handling items (tents, boxes, bags) that were 50 to 
150 pounds a piece.  From the time the veteran had his back 
surgery until his service in the Gulf, the veteran had only 
one episode of back pain, for which he visited a 
chiropractor.  His back began to hurt him during the Gulf 
War, particularly due to the heavy lifting.   

The veteran testified that he had told the physician during 
his Gulf War examination that he had coughing spells and 
sinus problems during the demobilization examination.  The 
veteran asserted that he had been exposed to smoke from oil 
well fires in Kuwait, and that Lt. Blazer wrote the letter 
(referenced above) confirming the exposure to hydrogen 
sulfide so that there would be proof of this later.  The 
veteran testified that while in the Gulf War, his eyes would 
water and his nose would run a clear liquid.  He sneezed 
"black" out of his nostrils and literally spit up oil.  He 
would also experience shortness of breath.  These symptoms 
worsened after he returned home.  The veteran would have to 
use a cane because, in part, he would become short of breath.  
After seeking treatment at the VA, he was originally told his 
condition was emphysema.  However, recent medical tests had 
indicated that he had bronchitis.  The veteran testified that 
his physicians had "more or less" associated his shortness 
of breath with a lung condition.  

The veteran stated that he had been "aggravated" by his VA 
treatment since his return from the Gulf War.  This 
aggravation sometimes became depression and sometimes just 
downright anger.  One of the physicians he was seeing 
referred him to another doctor, so it could be determined 
whether some of the fatigue he was feeling possibly had a 
psychological cause.  

At the time of his hearing, the veteran submitted additional 
records.  These records include a "Statement of Medical 
Examination and Duty Status," on which it was noted that in 
March 1992, the veteran was seen on an outpatient basis after 
he injured his back while attempting to move a generator.  
The veteran was on inactive duty for training at the time of 
the accident.  It was noted that the nature and extent of the 
veteran's injury was minimal and that it was incurred in the 
line of duty.  These records include another copy of a March 
1992 examination report (summarized above), as well as a 
March 1992 medical consultation form, on which it was noted 
that the veteran had a probable muscle sprain - acute 
superimposed on chronic back pain from degenerative joint 
disease.  These records also include the notation of a 
September 1995 outpatient "neuropsychology" visit, during 
which the veteran complained of memory problems and "chronic 
fatigue."  It was recommended that he see another physician 
due to these symptoms.  

In March 1996, additional VAMC records were associated with 
the claims file.  These records reflect, in pertinent part, 
that in December 1995, the veteran sought outpatient 
treatment complaining of shortness of breath with coughing 
spells.  Following an examination, the veteran was assessed 
as having, in pertinent part, bronchitis.  The veteran also 
sought outpatient neuropsychology treatment in December 1995, 
during which it was noted that he felt less depressed and 
lethargic.  

In June 1996, additional VAMC records were associated with 
the claims file.  These records reflect, in pertinent part, 
that in May 1996, the veteran was treated in an emergency 
room setting for trachea bronchitis.  Later that month, the 
veteran was hospitalized after complaining of feeling bad 
over a six to seven day period, with aches, general malaise 
and increased cough with little sputum production.  The 
veteran was admitted with a diagnosis of right upper lobe 
pneumonia and dehydration.  By the end of the hospitalization 
nine days later, the veteran's paroxysms of cough had 
decreased in frequency.  One of the conditions that was noted 
but not treated was chronic bronchitis.  The veteran sought 
follow-up treatment in June 1996, when it was noted that he 
appeared to be feeling well.

Additionally in June 1996, a VA psychological consultation 
report was associated with the claims file.  This report 
indicates that in October 1995, the veteran reported, in 
part, having depression and anxiety.  The veteran attributed 
his nervousness to his Gulf War experiences.  The veteran 
reported exposure to hostile fire (from both large and small 
arms), seeing dead bodies and dying people, and experiencing 
attacks by terrorists.  The veteran also reported that he had 
made decisions that had resulted in the deaths of others.  
The veteran reported having intrusive thoughts, nightmares, 
hyperarousal, insomnia, and avoidance of reminders of the 
war.  Following the examination, the examiner's impressions 
were major depression and PTSD.  

In a July 1996 supplemental statement of the case, the RO, in 
pertinent part, continued to deny service connection for 
degenerative joint disease and/or disc disease of the lumbar 
spine, and also for chronic obstructive pulmonary disease 
with pulmonary fibrosis.  

In July 1996, the RO wrote to the veteran and advised him 
concerning the medical and nonmedical evidence he could 
submit in support of his claims.

In October 1997, the veteran wrote to the veteran and advised 
him about the types of evidence he could submit to verify his 
in-service stressor incidents.

In a December 1997 written statement, the veteran asserted 
that his stress started in August 1990, when his National 
Guard unit was mobilized for the Gulf War, and continued to 
the present time.  Apparently his activation for the Gulf War 
meant that he had to close a business and lose his apartment.  
The veteran thought of this a lot while in the Gulf, and 
sometimes he wished that he had not come back.  While in the 
Gulf, the living conditions alone were about all a person 
could stand.  The threat of terrorists and scuds were 
stressful enough.  The threat of facing a chemical war was 
real and being a chemical N.C.O., it put too much pressure on 
the veteran, knowing that there was no protection against 
chemical warfare.  There were no facilities to treat victims 
of a chemical attack.  The veteran was 49 at the time, and, 
being a senior N.C.O., he had to set an example for others.  

At first, there were about 45,000 total U.S. soldiers in the 
Gulf War, facing a force of 1 million.  Fortunately, Saddam 
did not know the sad shape the U.S. forces were in for a long 
time, but the veteran did.  For the first 90 days, they were 
almost defenseless.  The veteran had a secret clearance and 
worked with headquarters; he had information that he wished 
he did not have.  It got better as time went on and by 
December, things looked much better.  However, the war looked 
more certain than ever.  Then came the "sand" alerts and 
the "real things" in January.  The veteran's unit had moved 
to the front for the start of the air war, so he had a good 
view of what was happening.  The air war came, and it was 
almost a relief when the ground war started.  Tensions had 
mounted to the point that they were ready to fight to get out 
of that place.  The shooting stopped and the veteran's next 
job began.  He was sent to Kuwait City to "help what was 
left to start over."  According to the veteran, there were 
dead people all over the place.  The oil fires were across 
the road, and it was impossible to tell day from night.  He 
stayed there for two months while the city was under marshal 
law and saw the Kuwaitis take their revenge on the POWs or 
anybody else who had helped the Iraqis.

Unexploded bombs, shells, mines, and booby traps were 
everywhere.  He feared putting his foot down on the sand for 
fear of what would happen.  When he returned to the south, he 
started getting ready to go home; it was May.  He was told 
right away that he would stay behind because he was the only 
N.C.O. that was not married.  Once again, the veteran felt as 
though he had been slapped in the face by those for whom he 
had worked so hard to save.

In another written statement associated with the claims file 
in December 1997, the veteran went into an exhaustive 
recounting of his tour of duty in the Gulf War.  According to 
this statement, the veteran's stress started on the 24th of 
August 1990, when his unit was mobilized for what was to 
become the Gulf War.  The veteran's stress continued to the 
present, due to the toll that the war had taken on him 
physically and mentally.  Not having a day of rest from 
August 1990 to May 1991 was partly his own doing, but mostly 
because of his job of N.C.O. for the 176th Mt. Bn.  At times, 
they had 12 or more units under their command, and "NBC" 
training was a top priority for everyone from the first day 
of mobilization.  

At Fort Campbell, Kentucky, while preparing for deployment 
for two and a half weeks, the veteran not only did the unit 
training, but also went to training at night as part of the 
"NBC" team to qualify their unit for deployment.  The 
veteran and two other individuals had these duties in 
addition to regular duties and work schedules.  The troops 
were led to believe that any war would be chemical in nature.  
The lives of some 2500 men and women would be in how well 
they did their jobs.  The veteran again recounted how he had 
just been starting a new business when he was called to 
active duty, and he had to leave both the business and an 
apartment.  This was particularly stressful for the veteran.

Another stressful situation for the veteran involved a unit 
commander who had become a joke as an officer, and who would 
constantly harass his underlings.  It was also "very 
stressful" for the veteran to cope with the 130 degree heat 
in Saudi Arabia, especially since he had just come from the 
mountains of Tennessee.  The veteran was originally called up 
for 90 days, but this was later changed to 180 days.  
Ultimately, he was told that he would be in the Gulf for the 
duration of the war or crisis.  The veteran stated that 
"(t)his took away the stress of not knowing but add[ed] the 
stress of reality."   

In November 1990, the veteran and two other individuals were 
sent about 50 miles in front of the front line to set up a 
base and a series of convoy support centers that would start 
the big push if and when it came.  From then on, they would 
be at the front of anything that would happen.  The rest of 
their unit would move up a few meters at a time and would all 
be there prior to the start of the bombing.  

During this time, it was also the veteran's duty to monitor 
the painting of VIII Corps vehicles and tanks at Al Jabel.  
The painting was being done by the 325th Maint. Co. from 
Orlando.  The paint itself was toxic and all the crew had for 
protection was paper dust masks.  They were getting sick from 
the fumes and were threatening to go on strike.  The push was 
on to get the tanks painted and more than once, although he 
knew it would hurt them, the veteran convinced the troops of 
the 325th to continue to work.  He considered this to be a 
very stressful memory.  The veteran had read that some 200 of 
these people were sick due to the exposure to the paint they 
used.  It did not make the veteran feel good about what he 
did, but he still thought it was the right thing to do.  

The veteran felt like that the Guard units were given poorer 
details and risky assignments to protect the regular army 
because they were career types and would be around when the 
war was over.  This thought still nagged at the veteran: the 
Guard was thought of as second class citizens and more or 
less were being used as "cannon fodder" as they were in 
Korea.  It was "stressful" to have to deal with this 
attitude and not let it show.  

In January 1991, the veteran and a "Major Moffit" were sent 
to operate a convoy support center on the front at the most 
crucial intersection on the route that would become known as 
the "End Run" or "Hail Mary."  The stress of major combat 
was there every day, and the veteran thought he could live 
with what ever happened.  At no time did he think he would 
survive the first four days of the war when it started.  They 
were prime targets in the open, with no protection.  Their 
base was at the junction of the coastal highway and the 
tapline road.  The Egyptians on the right and Saudis on the 
left constituted the protection.    

The night the air war started, he was on duty at CSC Zebra 
and was responsible for about 300 people.  He was the 
operations sergeant and the NBC sergeant.  As the 2 a.m. time 
approached, the veteran seated all the men in the bunkers and 
sat in front of the compound.  He had his alarms set and some 
trip wires leading up to his station.  World War III was 
about to start and he had a front row seat.  He knew that in 
all probability, he would not see the dawn, but that some of 
the guys down in the bunkers would make it.  There was at 
least a 90 percent chance that they would be hit and perhaps 
overrun.  They were in easy range of the Iraqi missiles.  

The war started, but the counter attacks never did.  The 
convoys came, however, as the flanking move started.  The 
convoys came all night long and the veteran was the only one 
that could tell them what was going on.  Some stopped for the 
night, and some continued on their way.  By daylight, they 
had some 3,000 troops at the center, but they quickly left.  
It had been a long night, and the guys came out of the 
bunkers by 6 a.m.

From the first SCUD alert, until the veteran started seeing 
them pass overhead, there was always the threat of a missile 
24 hours per day.  The only one to hit anybody hit a 
warehouse within sight of where they had been staying while 
down south.  He was there the next day on a visit and saw the 
carnage and the wreckage of what was left of the building.  
It would soon be torn down and hauled away, so not many would 
see it.  According to the veteran, to hear the sirens go off 
and see the trails of rockets overhead was a hopeless 
feeling.    

The day the ground war started, the veteran and a captain 
were chosen to go with the advancing forces across the breach 
and into Kuwait.  The shaking ground, the rockets overhead, 
and all the firing and destruction were awesome.  When the 
shooting stopped, the veteran's entire unit entered Kuwait 
City where they stayed for the next 60 days.  Everywhere 
there was death and destruction, including dead Iraqi solders 
all over the place.  Some had their hands still on the 
steering wheel of the car or truck in which they were trying 
to escape.  During this time, the Kuwaitis were rounding up 
and sometimes executing people who had sided with the Iraqis.  
Shots would be heard every night during this time, and 
sometimes the veteran thought they were shooting at the 
Allied soldiers.  

The veteran went back south on the first of May and was sent 
home later that month.  He was tired and worn out and was 
quickly mustered out of active service at Fort Campbell.  
Very little attention was given to any problems he might have 
had.  The veteran then went on to detail the difficulties and 
delays he had had with obtaining VA treatment.

In February 1998, additional service records were associated 
with the claims file.  These records reflect, in pertinent 
part, that the veteran served in Saudi Arabia for eight 
months and that his military occupational specialties were 
tank turret repairman and an administrative specialist.  He 
was involved in the defense of Saudi Arabia, the liberation 
and defense of Kuwait, and the Southwest Asia cease fire 
campaign.  Between August 1990 and June 1991, the veteran 
served with the HHD 176th Maintenance Battalion.  

In April 1998, the RO wrote to the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR) and requested any 
supporting evidence concerning the veteran's stressors.  

The USASCRUR responded in October 1998.  They enclosed the 
unit histories submitted by the 593rd Area Support Group 
(ASG), the higher headquarters of the 176th unit in Southwest 
Asia.  The histories documented that the 593rd ASG reported 
SCUD alerts on January 18, 20, 22, 23, and 26, 1991.  The 
history also revealed that on February 25-26, 1991, the 593rd 
ASG reacted to the destruction of a living compound that had 
been hit by a SCUD.  It was also noted that most U.S. 
installations in Saudi Arabia were within enemy missile 
range.  According to USASCRUR, it was uncommon for a veteran 
to have served in Southwest Asia without having been under 
SCUD alerts.     

The USASCRUR also provided a copy of a working paper 
entitled, "Casualties and Damage from SCUD Attacks in the 
1991 Gulf War," which was published by the MIT Center for 
International Studies in March 1993.  This paper details the 
specific SCUD attacks and their aftermath during the Gulf 
War, although it does not specifically reference the veteran 
or his unit.  Finally, the USASCRUR also provided a copy of 
the "Gulf War Review," a VA newsletter discussing a 
presidential advisory committee which studies the illnesses 
of Gulf War veteran. 

In November 1998, the veteran underwent a compensation and 
pension evaluation for VA purposes.  It was noted that his 
past medical records were reviewed.  The veteran recounted 
his general military history and stated that during the Gulf 
War air battle, he was stationed with a convoy supply depot 
and was on the coastal highway 75 miles south of Kuwait.  The 
veteran stated that he was in Kuwait City at times and saw 
many dead bodies.  During the land war, he was sent to Log 
Base Bastonne, 75 miles west of the convoy support center.  
He carried computer tapes to the front, which was his duty 
during the land war.  The veteran stated that he may not have 
been involved in direct combat with the enemy, but he saw 
many of the results of the war.  He stated that he was shot 
at many times while setting up outposts in the desert and 
that a SCUD missile landed within a quarter-mile of him.  He 
denied having any physical injury while overseas.  He would 
walk through dead bodies of enemy soldiers that had been 
killed from the air battle.  He was involved in the Kuwait 
City invasion and one night had a fire fight with 
infiltrators. 

Following the examination, the veteran was diagnosed as 
having alcohol dependence, currently resolved and in 
remission.  The examiner also included the following text in 
the report:

This [veteran] may have some mild PTSD 
symptoms, but he does not meet the full 
criteria for post traumatic stress 
disorder. . . . He does not . . . relate 
nightmares and rarely has intrusive 
thoughts.  He does not appear to be 
hyperaroused most of the time.  He rarely 
re-experiences the Persian Gulf war at 
this time.  Although he did witness 
traumatic events, he does not appear to 
have been involved in direct combat, 
other than possibly being threatened by a 
SCUD missile attack. 

In a February 1999 supplemental statement of the case, the RO 
continued to deny service connection for "posttraumatic 
stress disorder (claimed as nervous trouble with depression 
and mood swings; also claims for nervous condition due to an 
undiagnosed illness)."   


II.  Analysis

A.  Claims concerning service connection on a direct basis

Under the criteria applicable, service connection will be 
granted for disability resulting from personal injury 
suffered or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
addition, certain chronic diseases, including arthritis and 
psychoses, when manifest to a degree of 10 percent or more 
within one year after the veteran's military service ended, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 1991); 38 
C.F.R. § 3.307(d)(1999). 

Establishing a well grounded claim for service connection 
generally requires medical evidence of a current disability 
(See Rabideau v. Derwinski, 2 Vet. App. 141 (1992)); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well 
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Alternatively, under 38 C.F.R. 
§ 3.303(b) (1999), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1999)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

1.  Claim concerning arthritis of the low back

The veteran's claim concerning service connection for 
arthritis of the low back is plausible and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991), and the 
VA has satisfied the duty to assist.  

The service medical records relating to the veteran's period 
of active duty do not reflect any back disability found on 
examination.  The first evidence of degenerative joint 
disease of the lower back was noted on the March 1992 X-ray.  
This was within one year of the veteran's discharge in June 
1991.  In determining whether the veteran is entitled to 
service connection, the Board must next review the criteria 
relevant to determining whether the veteran's arthritis of 
the low back was manifested to a compensable degree within 
this one year period.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1999).  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (1999).  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  38 C.F.R. § 4.10 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

Federal regulations further provide:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.

38 C.F.R. § 4.71a, Diagnostic Code 5003.

In the present case, the Board notes that during the March 
1992 examination, the veteran complained of increasingly 
severe lower back pain with reduced range of motion.  The 
examination also revealed tenderness and tightness in the 
paravertebral musculature of the lumbosacral region.  While 
there was no specific ranges of motion provided in this 
examination report, the Board finds it highly likely that the 
veteran evidenced painful motion due, in part, to his 
confirmed arthritis.  Therefore, as the veteran has shown 
diagnosed arthritis to a compensable degree within one year 
of his discharge, service connection for arthritis of the low 
back is granted.   


2.  Claim concerning a respiratory disability 

The veteran has failed to submit evidence of a well grounded 
claim for service connection for a respiratory disability on 
a direct basis.  There is no competent evidence linking any 
current respiratory disability (whether bronchitis, chronic 
obstructive pulmonary disease, or pulmonary fibrosis) to the 
veteran's period of active duty.  Caluza, supra.  Similarly, 
the medical evidence of record does not relate any current 
respiratory disability to post service symptoms of shortness 
of breath or dyspnea on exertion.  Savage, supra.  A lay 
person is not competent to make determinations requiring 
medical expertise which is the situation in this case.  See 
Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim concerning entitlement to 
service connection for a respiratory disability on a direct 
basis, to include emphysema and chronic obstructive pulmonary 
disease with pulmonary fibrosis, must be denied.

3.  Claim concerning PTSD

Effective March 7, 1997, VA revised the regulations 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Prior to March 7, 1997, the 
following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  Since the Cohen case had been 
promulgated during the pendency of this appeal and the RO is 
deemed to have considered it when arriving at the decision in 
this case, there is no need to Remand the case to the RO for 
their initial consideration of the revised regulations.  The 
revised regulation provides as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

In determining whether there is a diagnosis of PTSD, Sec. 
4.125 must be consulted.  

Diagnosis of mental disorders.  (a) If 
the diagnosis of a mental disorder does 
not conform to DSM-IV or is not supported 
by the findings on the examination 
report, the rating agency shall return 
the report to the examiner to 
substantiate the diagnosis.  (b) If the 
diagnosis of a mental disorder is 
changed, the rating agency shall 
determine whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.  If it is not 
clear from the available records what the 
change of diagnosis represents, the 

rating agency shall return the report to 
the examiner for a determination.

38 C.F.R. § 4.125 (Effective October 8, 1996).  

As noted above, the veteran has been diagnosed as having 
PTSD.  However, in determining whether the veteran engaged in 
combat, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has noted 
that the Board "must make specific findings of fact as to 
whether or not the veteran was engaged in combat . . . [and] 
must provide adequate reasons or bases for its finding, 
including a clear analysis of the evidence which it finds 
persuasive or unpersuasive with respect to that issue."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1998).  The Court has 
also held that a determination of combat status is to be made 
"on the basis of the evidence of record," and that section 
1154(b) itself "does not require the acceptance of a 
veteran's assertion that he was engaged in combat."  Cohen, 
10 Vet. App. at 146.  Furthermore, the Court has held that 
combat status may be determined "through the receipt of 
certain recognized military citations or other supportive 
evidence."  West v. Brown, 7 Vet. App. 70, 76 (1994).  In 
this regard, the Court has observed that the phrase "other 
supportive evidence" serves to provide an almost unlimited 
field of potential evidence to be used to "support" a 
determination of combat status.  Gaines v. West, 11 Vet. App. 
353, 359 (1998).

In the present case, the veteran's DD Form 214 reflects that 
his MOS was "Armament/Fire Control Maintenance Supervisor" 
and "Administrative Specialist."  Additional records show 
that his duties in Saudi Arabia involved being a tank turret 
repairman and administrative specialist.  There is no 
evidence that the veteran received a Purple Heart, Combat 
Infantryman Badge, or similar combat citation.  The veteran 
at his November 1998 VA examination reported that he was not 
involved with direct combat with the enemy.  Based on the 
foregoing, the Board does not find that the veteran had 
combat status for purposes of service connection for PTSD.  

As for the claimed inservice stressors, SCUD alerts and 
attacks have been documented.  Importantly, there is 
information that it was uncommon for a veteran to have served 
in Southwest Asia without having been under SCUD alerts, and 
most U. S. installation in Saudi Arabia were within enemy 
missile range.  None of the veteran's other stressors have 
been verified.  The veteran has been diagnosed as having PTSD 
by a psychologist during a June 1996 VA psychological 
consultation.  Interestingly, there was no mention when 
discussing stressors of the SCUD alerts or attack.  None of 
the stressors mentioned by the psychologist in diagnosing 
PTSD have been verified.

In November 1998, the veteran was examined by a physician, 
who is Board certified in Psychiatry.  He considered the 
veteran's allegations related to SCUD missiles.  After a 
through examination, he concluded that while the veteran had 
minor PTSD symptoms, he did not meet the full criteria for 
PTSD.  He explained that the veteran did not relate 
nightmares and rarely had intrusive thoughts.  The veteran 
did not appear to be hyperaroused most of the time.  He 
rarely reexperienced the Persian Gulf war.  Although he 
reported witnessing traumatic events, he did not appear to 
have been involved in direct combat, other than possibly 
being threatened by a SCUD missile attack.  The diagnosis was 
alcohol dependence, currently resolved and in remission.  In 
summary, this examination was conducted by a Board certified 
physician as opposed to a psychologist.  The physician, 
unlike the psychologist, considered the threat of SCUD 
missile attacks.  The manifestations required to diagnosis 
PTSD were carefully considered, and the physician determined 
that the veteran did not meet the criteria for such 
diagnosis.  For the above reasons, the undersigned finds that 
the physician's opinion presents the better analysis, and 
this opinion will be followed.  According, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim concerning service connection for PTSD.  
Accordingly, under the circumstances, the veteran's claim 
concerning service connection for PTSD is denied.


5.  Claim concerning a psychiatric disability other than PTSD

It is also the Board's conclusion that the veteran has failed 
to submit evidence of a well-grounded claim concerning 
service connection for any psychiatric disorder other than 
PTSD.  The veteran had no psychiatric symptoms noted in his 
service medical records, and there is no competent evidence 
linking any non-PTSD psychiatric disorder to service, to a 
service-connected disability, or to post-service symptoms.  
See Caluza, Savage, supra.  The veteran, as a lay person, is 
not competent to make determinations requiring medical 
expertise which is the situation in this case.  Lathan, 
supra.; see also Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992).  Accordingly, under the circumstances, the veteran's 
claim concerning service connection for a psychiatric 
disability other than PTSD is denied.

6.  Claim concerning psychiatric symptoms as a 
chronic disability resulting from an undiagnosed illness

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

As an initial matter, the Board notes that the DD Form 214 
confirms that the veteran served in the Southwest Asia 
theater of operations during the Gulf War. 

The veteran's claim concerning service connection for 
psychiatric symptoms as a chronic disability resulting from 
an undiagnosed illness is not well grounded.  Although the 
veteran has complained of having had psychiatric symptoms, 
including depression and anxiety, since his service in the 
Gulf War, there has been no competent evidence submitted of a 
nexus between these reported symptoms and any undiagnosed 
illness.  Indeed, as noted above, the veteran has been 
diagnosed as having alcohol dependence by one medical 
professional.

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his reported symptoms to an undiagnosed 
illness, as opposed to a clinically diagnosed condition.  
Thus, the veteran's claim concerning service connection for 
psychiatric symptoms as a chronic disability resulting from 
an undiagnosed illness is not well grounded.


ORDER

Service connection for arthritis of the low back is granted.

A well-grounded claim not having been submitted, service 
connection for a respiratory disability on a direct basis, to 
include emphysema and chronic obstructive pulmonary disease 
with pulmonary fibrosis, is denied.

Service connection for PTSD is denied.

A well-grounded claim not having been submitted, service 
connection for a psychiatric disability other than PTSD is 
denied. 

A well-grounded claim not having been submitted, entitlement 
to service connection for psychiatric symptoms as a chronic 
disability resulting from an undiagnosed illness is denied.


REMAND

The veteran essentially contends that he is entitled to 
service connection for arthritis of the right knee, fatigue 
as a chronic disability resulting from an undiagnosed 
illness, sleepy spells as a chronic disability resulting from 
an undiagnosed illness, excessive sweating with exercise as a 
chronic disability resulting from an undiagnosed illness, and 
respiratory symptoms as a chronic disability resulting from 
an undiagnosed illness.

With regard to his claim concerning arthritis of the right 
knee, the Board notes that the RO denied service connection 
for this condition by a May 1994 rating decision.  The 
veteran submitted a notice of disagreement concerning this 
adverse determination in October 1994.  By a June 1995 rating 
decision, the RO continued to deny service connection for 
arthritis of the right knee.  A statement of the case was 
issued in June 1995.  The RO must determine if the veteran 
filed a timely substantive appeal with regard to the May 1994 
rating decision.   

With regard to his claims concerning fatigue as a chronic 
disability resulting from an undiagnosed illness, sleepy 
spells as a chronic disability resulting from an undiagnosed 
illness, excessive sweating with exercise as a chronic 
disability resulting from an undiagnosed illness, respiratory 
symptoms as a chronic disability resulting from an 
undiagnosed illness, the Board notes that the RO denied 
service connection for these conditions by a June 1994 rating 
decision.  The veteran submitted a notice of disagreement 
concerning these adverse determinations in October 1994.  By 
a June 1995 rating decision, the RO continued to deny service 
connection for these conditions, and a statement of the case 
was issued on June 21, 1995.  The RO must determine if the 
veteran filed a timely substantive appeal with regard to the 
June 1994 rating decision.   

In regard to these timeliness issues, federal regulations 
provide as follows: 

(a)  Notice of Disagreement.  Except in 
the case of a simultaneously contested 
claims, a claimant, or his or her 
representative, must file a Notice of 
Disagreement with a determination by the 
agency of original jurisdiction within on 
year from the date that that agency mails 
notice of the determination to him or 
her.  Otherwise, that determination will 
become final.  The date of the mailing 
the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.  

(b)  Substantive Appeal  Except in the 
case of simultaneously contested claims, 
a Substantive Appeal must be filed within 
60 days from the date that the agency of 
original jurisdiction mails the Statement 
of the Case to the appellant, or within 
the remainder of the 1-year period from 
the date of mailing of the notification 
of the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter 
for purposes of determining whether an 
appeal has been timely filed. 

38 C.F.R. § 20.302 (b) (1999).

An extension of the 60-day period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case.  The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veterans Affairs 
office.  A denial of a request for 
extension may be appealed to the Board. 

38 C.F.R. § 20.303 (1999).

The filing of additional evidence after 
receipt of notice of an adverse 
determination does not extend the time 
limit for initiating or completing an 
appeal from that determination. 

38 C.F.R. § 20.304 (1999).

(a) Acceptance of postmark date.  When 
these Rules require that any written 
document be filed within a specified 
period of time, a response postmarked 
prior to expiration of the applicable 
time limit will be accepted as having 
been timely filed.  In the event that the 
postmark is not of record, the postmark 
date will be presumed to be five days 
prior to the date of receipt of the 
document by the Department of Veterans 
Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal 
holidays will be excluded. 

(b) Computation of time limit.  In 
computing the time limit for filing a 
written document, the first day of the 
specified period will be excluded and the 
last day included.  Where the time limit 
would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding 
workday will be included in the 
computation. 

38 C.F.R. § 20.305 (1999).

For the purpose of Rule 305 (§ 20.305 of 
this part), the legal holidays, in 
addition to any other day appointed as a 
holiday by the President or the Congress 
of the United States, are as follows: New 
Year's Day--January 1; Inauguration Day--
January 20 of every fourth year or, if 
the 20th falls on a Sunday, the next 
succeeding day selected for public 
observance of the inauguration; Birthday 
of Martin Luther King, Jr.--Third Monday 
in January; Washington's Birthday--Third 
Monday in February; Memorial Day--Last 
Monday in May; Independence Day--July 4; 
Labor Day--First Monday in September; 
Columbus Day--Second Monday in October; 
Veterans Day--November 11; Thanksgiving 
Day--Fourth Thursday in November; and 
Christmas Day--December 25.  When a 
holiday occurs on a Saturday, the Friday 
immediately before is the legal public 
holiday.  When a holiday occurs on a 
Sunday, the Monday immediately after is 
the legal public holiday. 

38 C.F.R. § 20.306 (1999).

Under the circumstances described above, this case is 
REMANDED, for the following actions:

The RO should make a determination 
concerning whether a timely substantive 
appeals were filed with regard to the May 
1994 denial of service connection for 
arthritis of the right knee, and the June 
1994 denials of service connection for 
fatigue as a chronic disability resulting 
from an undiagnosed illness, sleepy 
spells as a chronic disability resulting 
from an undiagnosed illness, excessive 
sweating with exercise as a chronic 
disability resulting from an undiagnosed 
illness, and respiratory symptoms as a 
chronic disability resulting from an 
undiagnosed illness.  If the benefits on 
appeal remain denied to the veteran, he 
and his representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond 
thereto.  

Thereafter, the claims file should be returned to the Board.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while these 
issues are in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to ensure due 
process.  No inference should be drawn regarding the final 
disposition of the veteran's claims as a result of this 
action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the Ros to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals


 

